Citation Nr: 1731948	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-33 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service connected diabetes and/or hypertension.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) regional office (RO) located in Nashville, Tennessee. 

In September 2014, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has sleep apnea that had its onset in service or that is otherwise related to his active service.  He asserts that he has experienced sleep difficulties since service.  See Correspondence, January 2011. 

As cogently argued by the Veteran's attorney in the June 2017 90 day response letter, the October 2016 VA examiner, a nurse practitioner, based her negative nexus opinion, in large part, on an inaccurate factual premise.  The examiner opined that the Veteran's sleep apnea was less likely than not related to military service because there was no evidence of sleep apnea in service and that the Veteran's statement that he could have had sleep apnea because he was overweight in service was not supported by the medical literature.  The examiner reasoned that the medical literature unanimously supports obesity as a risk factor for the development of sleep apnea, instead of only being overweight.  The examiner reasoned that the Veteran's obesity after service is most likely the cause for his sleep apnea.  The examiner noted that the Veteran's service treatment record (STR) at the time of his separation shows that he weighed 195 pounds and that in order for the Veteran to be considered obese; his weight would have to be in excess of 203 pounds.  A March 1970 STR shows that the Veteran weighed 208 pounds, which is above the obesity limited noted by the examiner.  Therefore, it appears that the examiner did not consider the Veteran's weight in March 1970, which, by the examiner's own reasoning, suggests a basis for concluding that sleep apnea had its onset in service.

A new opinion addressing the complex medical question of whether the Veteran's sleep apnea had its onset in service should therefore be obtained from an appropriate specialist physician.

Accordingly, the case is REMANDED for the following action:

1. Obtain records of treatment that the Veteran may have received at any VA health care facility since October 2016.  All such available documents should be associated with the claims file. 

2.  Request an opinion from an appropriate specialist physician.  The physician should offer an opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the physician for review in connection with the requested opinion.

The physician should indicate whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran's sleep apnea had its onset in service, or is otherwise related to service.

The physician's attention is directed to the articles submitted by the Veteran in support of his contentions that sleep apnea can go undiagnosed for several years, that obesity is a risk factor for sleep apnea, and that the Veteran met the definition of obesity in service as shown by his weight of 208 pounds in March 1970 STR, reflecting the possibility that his sleep apnea had its onset in service.

The physician should also offer an opinion as to whether the sleep apnea is either (a) caused or (b) aggravated by service connected diabetes or hypertension.

A clear rationale for all opinions should be given.
 
4.  Then, readjudicate the Veteran's claim.  If his claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his attorney have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

